Exhibit 10.2

AGREEMENT TO TERMINATE TRANSITION AGREEMENT AND GENERAL

RELEASE OF LAWRENCE PERNOSKY

This Agreement to Terminate Transition Agreement and General Release of Lawrence
Pernosky (this “Agreement”) is effective as of October 23, 2017, by and between
Amedisys, Inc., a Delaware corporation (the “Company”), and Lawrence Pernosky
(the “Executive”).

WHEREAS, the Company and the Executive entered into that certain Transition
Agreement and General Release of Lawrence Pernosky dated effective as of
September 6, 2017 (the “Transition Agreement”); and

WHEREAS, the parties desire to terminate the Transition Agreement in its
entirety.

NOW, THEREFORE, the Company and the Executive agree as follows:

1. Termination of Transition Agreement. The parties hereby terminate and cancel
the Transition Agreement, effective immediately. The Transition Agreement shall
be of no further force or effect, no provision of the Transition Agreement shall
have any force or effect nor shall any such provision control or otherwise be
binding upon the parties.

2. Release. The Executive, on behalf of himself and his heirs, successors and
assigns, hereby fully releases and forever discharges the Company, including
each of its officers, directors, agents, employees, attorneys, affiliates and/or
subsidiaries, from any and all claims, actions and liabilities of any kind or
character whatsoever, directly or indirectly related to or arising out of the
Transition Agreement or termination of the Transition Agreement.

3. Miscellaneous. This Agreement is not assignable without the written consent
of both parties hereto. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of Tennessee. This Agreement
may be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Any term of this Agreement may be amended and the observance of any
term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), only with the written
consent of the other party hereto. Any amendment or waiver effected in
accordance with this paragraph shall be binding upon the Company and the
Executive. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision, or such portion of such
provision as may be necessary, shall be excluded from this Agreement and the
balance of the Agreement shall be interpreted as if such provision were so
excluded and shall be thereafter enforceable in accordance with its terms. In
the event of any claim, dispute, litigation, arbitration or action concerning or
related to this Agreement, or any alleged breach of this Agreement, the
prevailing party shall be entitled to reasonable attorneys’ fees, costs of suit
and disbursements in addition to any other remedies or damages which may be
properly awarded or awardable. The titles and subtitles used in this Agreement
are used for convenience of reference only and are not to be considered in
construing or interpreting this Agreement. Both parties have had an opportunity
for legal review of all of the terms hereof. The parties therefore agree that,
in interpreting any issues which may arise, any rules of construction related to
who prepared this Agreement or otherwise are not intended and shall be
inapplicable, each party having contributed or having had the opportunity to
contribute to clarify any issue, and the parties hereto being joint authors
hereof. This Agreement is the entire agreement of the parties and supersedes any
prior agreements between them, whether written or oral, with respect to the
subject matter hereof.

[Signatures on following page]

 

Page 1 of 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

AMEDISYS, INC.

/s/ David L. Kemmerly

Name: David L. Kemmerly Title: General Counsel EXECUTIVE

/s/ Lawrence Pernosky

Lawrence Pernosky

 

Page 2 of 2